Citation Nr: 1036260	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-38 826A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to April 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 Regional Office (RO) in St. Louis, 
Missouri rating decision, which denied the claim on appeal.

In October 2008, the Board remanded the claim for further 
development.

The Board observes that there are multiple additional 
claims that the Veteran has raised that have not been 
fully adjudicated by the RO.  A June 2010 letter from the 
RO to the Veteran's Congressman listed the issues raised 
by the Veteran over the course of several years and noted 
that the claims would be adjudicated when the claims file 
had been returned to the RO from the Appeals Management 
Center (AMC).  As these claims have been raised, but not 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over the claims and 
they are referred to the AOJ for appropriate action.


FINDING OF FACT

Inasmuch as the RO, in an August 2010 rating decision, granted 
service connection for bilateral pes planus with degenerative 
joint disease, the claim of entitlement to service connection for 
a bilateral foot disability is now moot.


CONCLUSION OF LAW

Having rendered the claim of entitlement to service connection 
for a bilateral foot disability moot, the claim is dismissed.  38 
U.S.C.A. § 7105 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the October 2008 Board remand, further development 
was accomplished, and based on such development, the RO, in an 
August 2010 rating decision, granted service connection for 
bilateral pes planus with degenerative joint disease.  As noted 
in the August 2010 rating decision, the grant of service 
connection was a full grant of the Veteran's claim on appeal.  
Since the Veteran has already been awarded service connection for 
bilateral pes planus with degenerative joint disease by the RO, 
his claim of entitlement to service connection for a bilateral 
foot disability before the Board is rendered moot and will be 
dismissed.  See 38 U.S.C.A. § 7105 (West 2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim for entitlement to service connection for a bilateral 
foot disability, to include as secondary to service-connected 
diabetes mellitus type II, is dismissed as moot.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


